Citation Nr: 1431060	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder affecting the skin behind the ears.

2.  Entitlement to service connection for skin disorders affecting the skin of the feet, groin, underarms, and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to May 2007.

This appeal comes before the Board of Veterans' Appeals from a December 2008 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO denied service connection for a skin disorder.

In March 2011, the Veteran had a Travel Board hearing before a Board Veterans Law Judge (VLJ).  A transcript of that hearing is in the Veteran's claims file.

In September 2011, the Board remanded the claims to obtain a new VA skin examination.  A new VA skin examination was performed in November 2011, but the examination left some of the Board's questions unanswered and thus did not fulfill the remand instructions.  The United States Court of Appeal for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board therefore is remanding the claim again for compliance with the remand instructions.

The Board finds that, despite the incomplete information in the 2011 examination, the assembled evidence sufficiently supports service connection for a skin disorder behind the ears.  The Board therefore is recharacterizing the issue to allow adjudication of that issue at this time, while the Board remands the issue of service connection for skin disorders in other areas.

In September 2011 the Board also remanded the appealed claim for service connection for an acquired psychiatric disorder, including a depressive disorder.  In a December 2012 rating decision, the VA Appeals Management Center (AMC) resolved that issue by granting service connection for a psychiatric disorder described as major depression disorder.

In May 2014, the Board informed the Veteran that the VLJ who held his 2011 hearing is no longer employed by the Veteran.  The Board informed the Veteran that he could choose to have another hearing, and had 30 days to respond to request another hearing.  The Veteran did not respond to that notice.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of service connection for skin disorders affecting the skin of the feet, groin, underarms, and chest is addressed in REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A skin disorder affecting the skin behind the ears was present during service and continued after service.


CONCLUSION OF LAW

A skin disorder affecting the skin behind the ears was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard to the issue that the Board is adjudicating at this time, the Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.

The Veteran contends that skin disorders began during service and continued after service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran had an examination in November 2002 for entrance into service.  At that time, he did not report any history of skin diseases.  A physical examination did not reveal any skin problems.  During service, however, the Veteran was treated for skin disorders behind the ears.  For instance, in April 2006, a treating clinician found dry, scaly, greasy skin behind both of the Veteran's ears.  The impression was seborrheic or sebaceous dermatitis.  Following discharge from service, on VA skin examination in October 2008, an eczematoid rash behind both ears was noted, and was shown on photographs taken at the examination.  The Veteran has stated that skin disorders that were present during service continued after service.  The medical findings during and after service, and the Veteran's report of ongoing symptoms, are sufficient to show that the skin disorder behind the ears was present during service and continued after service.  The Board grants service connection for that disorder.


ORDER

Entitlement to service connection for a skin disorder affecting the skin behind the ears is granted.


REMAND

The Veteran contends that he has other skin disorders that began during service and continued after service.  Service treatment records reflect skin disorders affecting the skin of the feet, groin, and underarms.  Diagnoses included tinea pedis, tinea cruris, and tinea corporis.  On medical history and examination in May 2007, for separation from service, it was noted that the Veteran had a history of skin diseases, and that he had dry skin and itching in underarms and groin.

After service, in July 2007, the Veteran had VA treatment for folliculitis on his chest.  On VA skin examination in October 2008, the Veteran reported that he had rashes on his groin and feet during service, and that the rashes had recurred on occasion since his separation from service.  The examiner noted folliculitis on the Veteran's chest, hyperpigmentation in the groin area, and no rash or residuals of rash on the feet.  In the September 2011 remand, the Board found that the October 2008 examination was not adequate for adjudication purposes.  The Board explained that the examiner did not state whether any chronic condition of the skin was present, and did not state whether past tinea corporis or tinea pedis was merely quiescent or had completely resolved.  The Board instructed that the Veteran receive a new skin examination.  The Board instructed that the examiner should specifically state whether the Veteran had any chronic skin disorder that was quiescent.

The Veteran had a new VA skin examination in November 2011.  The examiner stated that the Veteran did not have tinea pedis or tinea corporis at the time of the examination.  The examiner did not specifically state whether tinea corporis and tinea pedis experienced during the Veteran's service were completely resolved, or whether such conditions were chronic but quiescent at the time of the examination.  The November 2011 examination report thus was not fully responsive to the September 2011 Board remand directives.  The Board therefore is remanding the issue for another examination with file review and opinion responding to the Board's specific questions.  

While this matter is being remanded, the Veteran is reminded that he is free to submit evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  Provide the Veteran's paper claims file and any relevant information from her Virtual VA and VBMS electronic claims files for review.  Ask the examiner to provide a diagnosis for each current or post-service skin disorder.  Ask the examiner to discuss skin disorders of the feet, groin, and underarms that were noted during service and described as tinea pedis, tinea cruris, and tinea corporis.  With regard to each skin disorder noted during service, ask the examiner to specifically state whether the disorder: (a) is symptomatic on examination; (b) is chronic or recurrent, albeit quiescent or nonsymptomatic on examination; or (c) resolved completely before separation from service.  Ask the examiner to provide a comprehensive report, including complete explanation for all conclusions.

2.  Thereafter, review the expanded record and consider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


